Defendants’ counsel insisted that two referees before organization had not power to adjourn, and consequently had no power to postpone or keep open the matter for a number of hours after the hour designated in the notice of hearing The general rule in the city of New-York was, to wait one hour after the time designated in the notice, and, if all the referees did not‘then appear and organize, the cause was renoticed for hearing at another time.
Said, that in the country they waited all day sometimes, to get all the referees together, and get them organized; he thought there was nothing irregular in the plaintiffs’ proceedings. Motion denied with costs.